Dear Senator Cravins:
Reference is made to your recent request for an opinion of this office regarding the use of municipal funds for private endeavors. Specifically, you question whether the Town of St. Martinville can spend Town funds for the enhancement of private business and residential property as part of a Town beautification project.
As I am sure you are aware, La. Const. (1974) Art. VII, Sec. 14 prohibits the loan, pledge or donation of "the funds, credit, property, or things of value of the state or any political subdivision . . . to or for any person, association, or corporation, public or private."
This office has had occasion to examine situations similar to that described in your correspondence in light of the prohibition contained in Art. VII, Sec. 14.
For example, Opinion No. 92-402 determined that the funds of the City of New Orleans could not be utilized to renovate or preserve historic homes or buildings owned by individuals or private concerns. Also, in Opinion No. 92-780 we opined that the Town of Kentwood could not appropriate public funds directly, or through the Kentwood Chamber of Commerce, for the renovation of buildings owned by private interests.
In conformity with the legal authority cited in Opinion Nos. 92-402 and 92-780 (copies enclosed), it is the opinion of this office that the Town of St. Martinville cannot spend Town funds for the enhancement and beautification of private business and residential property.
Trusting this adequately addresses your inquiry, I am,
Yours very truly,
                          Richard P. Ieyoub Attorney General
                          By: Jeanne-Marie Zeringue Barham Assistant Attorney General